DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species drawn to spraying the interface layer (claim 16) in the reply filed on 5/28/2021 is acknowledged.  Claims 1-13, 16, and 19-22 are therefore elected for examination.
Claims 14-15 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/28/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the first material and the second material are substantially similar compositions.”  The term "substantially" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for 
Claim 3 requires that “the first material and the second material are deposited from a single source.” It is unclear if the claim is drawn to the first and second materials being the same material, substantially the same material (as in Claim 2), or are merely deposited from the same means (e.g. nozzle) but may be distinct compositions.
Claim 4 requires “wherein the first material and the second material are a single build material.”  If the first and second materials are a single build material, it follows that there is only a first material.  Therefore, it is unclear what distinction the term “second material” in claim 1 and Claim 4 requires in the scope of the claim.
Additionally, Claim 4 recites “a single build material extruded from a single extruder of a fused filament fabrication system.”  It is unclear if the claim is drawn to a step of extruding the build material as part of the claimed “fabricating a support” and “fabricating the object” of Claim 1, or a separate step of extrusion prior to said fabrication steps.
Claim 10 recites “prior to assembling the support structure.”  It is unclear if the limitation is drawn to the limitation of Claim 1 “assembling the support structure and the object together…thereby providing an assembled workpiece” or represents a separate assembly step of the support structure that lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bampton et al. (US 5745834).
With respect to Claims 1, 5-6, Bampton teaches a method of making an article, the method comprising fabricating a support structure for an object from a first material, fabricating an object from a second material, wherein the object includes a surface positionable adjacent to and supportable by the support structure, wherein the second material comprises a powdered metal for forming the final part and a binder (deemed to constitute a binder “system”), applying an interface layer to the surface of the support structure corresponding to the surface adjacent to the object and which is supportable by the support structure, wherein the interface layer resists bonding of the support structure to the object during a sintering step. (col. 2, ln. 13-67; col, 6, ln. 9-27).  
In particular, Bampton teaches that the first and second material may be the same or may be different compositions, wherein the support structure composition may be modified to reduce costs, and wherein in either case, the first and second material(s) are selected to have the same or substantially the same shrinkage rate. (col. 2, ln. 50-67; col, 6, ln. 9-27).  Bampton further teaches a step of positioning the coated support structure to support the object during a heating step. (Bampton, claim 
Finally, as Bampton teaches selecting construction materials including the object build material and binder and the support structure material, wherein the dimensions of the object body and support body shrink by the same or similar amount during heating/sintering to remove the binder and then densify the object, in order to obtain an article with a desired shape, the reference necessarily teaches a binder which resists deformation during processing, such as sintering. (abstract; col. 2, ln. 1-67; col, 6, ln. 9-27).
With respect to Claims 2-3, Bampton teaches that the support structure and object may be the fabricated from the same or different compositions, wherein the support structure composition may be modified to reduce costs, and wherein in either case, the first and second material(s) are selected to have the same or substantially the same shrinkage rate. (col. 2, ln. 50-67; col, 6, ln. 9-27).  Thus, Bampton is deemed to teach embodiments wherein the first and second materials “are substantially similar compositions.” Additionally, as Bampton teaches that the first and second materials may be the same, it would have been obvious to one of ordinary skill in the art to deposit them from a single source, in order to reduce the number of depositing source(s) necessary to complete the method.  

With respect to Claims 9, Bampton teaches a method comprising fabricating an object from a blend comprising a powdered material and a binder, in particular, a blend of a base powdered material (i.e. “the powdered material”), a lower melting point powdered material, and a polymer binder. (col. 2, ln. 13-23; col. 3, ln. 51 to col. 4, ln. 18).  The polymer binder is removed during a debinding step, and is therefore deemed to resist deformation of the net shape of object during debinding of the object (see also rejection of Claim 1 above), and the lower melting point powdered material may be interpreted to constitute a second binder selected to resist deformation of the net shape of the object during a thermal sintering step to densify the object. (col. 2, ln. 13 to col. 7, ln. 30).  In other words, the lower melting point powder acts to retain the net shape of the object during sintering by sintering and/or melting before the base powered material, and therefore may be interpreted to constitute a second binder as part of a blend composition including a binder system taught by Bampton.
With respect to Claim 10, Bampton is interpreted to teach embodiments wherein the object is first subjected to a debinding step, therefore removing a first binder, prior to assembling the object with the support structure. (Bampton, claims 1-7).  Moreover, Bampton teaches steps of debinding to remove a first binder (see rejection of Claim 9 above) and steps of assembling the support structure and object to form an assembly.  It would have been obvious to one of ordinary skill in the art to perform the debinding step before or after the assembly step, in order to prepare an assembly for a final sintering step.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  MPEP § 2144.04.
With respect to Claim 16, Bampton teaches applying the interface layer includes spraying the interface layer onto the support structure. (col. 2, ln. 50-67; col, 6, ln. 9-27).
With respect to Claim 22, Bampton teaches steps of fabricating a support structure and thus receiving a support structure, an object, an interface layer, and assembling the support structure and object together with the surface positioned adjacent to and supported by the support structure, thereby providing an assembled workpiece (see rejection of Claim 1, incorporated here by reference).  
Bampton further teaches processing the assembled workpiece to form the object into a final part, wherein processing includes a step of debinding the assembled workpiece and sintering the assembled workpiece. (col. 2, ln. 13 to col. 7, ln. 30).
With respect to Claim 19, Bampton teaches one or more support structures placed around or underneath the object to provide support during sintering and which shrink at the same or substantially the same rate as the object. (col. 2, ln. 13-67; col, 6, ln. 9-27).  It would have been obvious to one of ordinary skill in the art to provide a lowermost support structure comprising a plate, thus a “build plate,” comprising the same material configured to shrink at the same or substantially the same rate as the object, in order to obtain a sintered object with a desired size and resist unwanted distortion. 
With respect to Claims 20-21, Bampton teaches additional steps of debinding the assembled workpiece and sintering the assembled workpiece. (see rejection of Claims 1, 9-10 above; abstract; col. 2, ln. 13 to col. 7, ln. 30; Claims 1-7).


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Bampton et al. (US 5745834) as applied to Claim 1 above, in view of Maguire et al. (US 2010/0028645).
With respect to Claim 7, Bampton teaches a method comprising fabricating an object from a blend comprising a powdered material and a binder, in particular, a blend of a base powdered material (i.e. “the powdered material”), a lower melting point powdered material, and a polymer binder and further teaches that method “is applicable to other materials and compositions.”  (col. 2, ln. 13-23; col. 3, ln. 51 to col. 4, ln. 18).  Bampton thus teaches a broad material selection for the base powdered material; however, the reference does not specifically teach wherein the base powdered material includes a ceramic.
Maguire teaches a method of making an object comprising forming a green state support structure and green state object, wherein the support structure supports the object during burnout (debinding) and/or sintering processes and prevents deformation, and wherein the support structure and object are formed from a binder and a particulate material. (para. 9-14, 21).  Maguire teaches that the particulate material may be, for example, a metal, ceramic, or composite. (para. 11).
Thus, Bampton and Maguire are both drawn to forming an object via a sintering process where the object is supported by a support structure with the same or substantially similar thermal and/or mechanical properties to prevent deformation or distortion during the sintering step.  It would have been obvious to one of ordinary skill in the art to substitute, at least in part, the metal base powder material of Bampton for a ceramic particulate (powder) of Maguire, in order to form a sintered object comprising at least a portion of ceramic material and the resulting properties, for example, improved heat resistance and/or hardness.

Claims 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bampton et al. (US 5745834) as applied to Claim 1 above, in view of Buller et al. (US 2015/0367415).

Crump teaches a method of forming an object by 3D printing, for example, a layer-based additive manufacturing process of a metal, such as SLS, fused filament fabrication, or powder bed and inkjet head 3D printing (i.e. binder jetting). (para. 208-211).
It would have been obvious to one of ordinary skill in the art to modify the layer-based additive manufacturing method of the support surface and object comprising a metal powdered material taught by Bampton, for another known additive manufacturing process for a metal powder material, such as fused filament fabrication or binder jetting, as taught by Buller, in order to efficiently form a green state support structure and object for further processing, with a reasonable expectation of success.  
Furthermore, it would have been obvious to one of ordinary skill in the art to use the same method of deposition of the first and second materials, to deposit the interface material, in order to reduce the number deposition means required by the method.  Accordingly, it would have been obvious to one of ordinary skill in the art to use a fused filament fabrication system, as taught by Buller, to deposit the interface material in Bampton, in order to precisely and efficiently deposit the interface material on the desired surface of the support structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-13, 16, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-17, and 24-29 and 3 of U.S. Patent No. 9815118. Although the claims at issue are not identical, they are not patentably distinct from each other because: they are both drawn to a method of making an object from a first powdered material and binder, which is positioned .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN A HEVEY/Primary Examiner, Art Unit 1735